             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 1 of 10



     Paul S. Rothstein (admitted pro hac vice)
1    Kyla V. Alexander (admitted pro hac vice)
     626 N.E. First Street
2    Gainesville, Florida 32601
     Tel: (352) 376-7650
3    Fax: (352) 374-7133
     PSR@Rothsteinforjustice.com
4    Kyla.tm@rothsteinforjustice.com
5    Alan J. Sherwood, SB#118330
     Law Offices of Alan J. Sherwood
6    26755 Contessa Street
     Hayward, CA 94545
7    alansherwood@earthlink.net
     (510) 409-6199
8
     Attorneys for Plaintiff and the Settlement Class
9
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION

13   ALEXIS BRONSON AND CRYSTAL                         )
     HARDIN,                                            )   Case Number: 3:18-cv-02300-WHA
14   on behalf of themselves                            )
     and all others similarly situated                  )   PLAINTIFF’S NOTICE OF MOTION
15                                                      )   AND MOTION FOR ORDER TO SHOW
16         Plaintiffs,                                  )   CAUSE WHY SANCTIONS SHOULD
                                                        )   NOT BE IMPOSED UPON SAMSUNG
17         vs.                                          )   ELECTRONICS AMERICA, INC. AND
                                                        )   SAMSUNG ELECTRONICS CO., LTD.
18   SAMSUNG ELECTRONICS AMERICA,                       )
19   INC., and SAMSUNG ELECTRONICS CO.,                 )
     LTD.,                                              )   The Honorable William H. Alsup
20                                                      )   Date: December 10, 2020
           Defendants.                                  )   Time: 8:00 am
21                                                          Courtroom: 12, 19th Floor
22                                                          Judge: Hon. William Alsup

23
24
25
26
27
28                        PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                     Case No.: 3:18-cv-02300-WHA
                                                 Page 1
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 2 of 10




1                              NOTICE OF MOTION AND MOTION
2    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
3           PLEASE TAKE NOTICE that on December 10, 2020, at 8:00 am, or as soon thereafter as
4    this matter may be heard, in the United States District Court, Northern District of California, San
5    Francisco Courthouse, located at 450 Golden Gate Avenue, 19th Floor, Courtroom 12, San
6    Francisco, California 94102, before the Honorable William Alsup, Plaintiff Crystal Hardin
7
     (“Plaintiff” or “Hardin”), and Movant Barry Glickman (“Movant” or “Mr. Glickman”) will, and
8
     hereby does, move this Court for an order requiring Samsung Electronics America Inc. (“SEA”)
9
     and Samsung Electronics Co. Ltd (“SEC”) to show cause why sanctions should not be imposed
10
     for failure to comply with the Second Amended Class Action Settlement Agreement [Dkt. 226-2].
11
            This motion is based upon this Notice of Motion and Motion, the accompanying
12
     Memorandum of Points and Authorities, the Declarations of Paul S. Rothstein, Crystal Hardin and
13
     Barry Glickman, the Proposed Order filed concurrently herewith, the pleadings and papers on file
14
     in this action, and such other written or oral argument that may be presented to the Court.
15
     DATED: October 26, 2020                             Respectfully submitted,
16
                                                          Paul S. Rothstein
17                                                        By: /s/ Paul S. Rothstein
                                                          (admitted pro hac vice)
18
                                                          626 N.E. 1st Street
19                                                        Gainesville, FL 32601
                                                          Tel: (352) 376-7650
20                                                        Fax: (352) 374-7133
                                                          Email: psr@rothsteinforjustice.com
21
22                                                        Alan J. Sherwood, SB#118330
                                                          Law Offices of Alan J. Sherwood
23                                                        26755 Contessa Street
                                                          Hayward, CA 94545
24
                                                          alansherwood@earthlink.net
25                                                        (510) 409-6199

26                                                Attorneys for the Plaintiff and Settlement Class
27
28                        PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                     Case No.: 3:18-cv-02300-WHA
                                                 Page 2
            Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 3 of 10




                                         ISSUE PRESENTED
1
2           Whether the Court should enter an order requiring Samsung Electronics America Inc.

3    (“SEA”) and Samsung Electronics Co. Ltd (“SEC”) to show cause why sanctions should not be
4
     imposed for failure to comply with the Second Amended Class Action Settlement Agreement
5
     [Dkt. 226-2].
6
                                           BACKGROUND
7
8           On March 30, 2020 [Dkt. 249 (“Final Approval Order”)], the Court entered an order

9    approving the Second Amended Settlement Agreement (“Settlement”) in the above-styled case.
10
     Final Judgment was entered on August 6, 2020 [Dkt. 254] and the Settlement became effective
11
     September 9, 2020. Settlement Class Members are: “Any person in the State of California who
12
     owns a Samsung plasma television model PN51F5500, PN51F5300, or PN51F5350 (“Affected
13
14   Models”), that exhibits a “line” issue that requires a replacement plasma display panel assembly

15   (“PDP”).” [Dkt. 226-2 at p. 3].
16
            The Settlement provides the following relief to the Settlement Class Members:
17
                     A. Until November 30, 2021 SEA will:
18                   1. Maintain the in-stock status of PDPs necessary to repair the
                     Affected Models on the relevant SEA database system such that any
19
                     ASC in California can confirm the availability of such parts; and
20                   2. Provide to any Settlement Class Member:
                     a. the replacement PDP for purchase;
21                   b. exchange for an alternative flat panel display television with
                     reasonably similar display size and features; or
22
                     c. a refund of the estimated purchase price of the Affected Model
23                   plasma television.

24                  SEA may elect, at its sole discretion, to make the replacement PDP
                    available for purchase by the Settlement Class Member. Should
25
                    SEA decline to do so, the Settlement Class Member may elect, at his
26                  or her sole discretion, either the exchange or the refund described
                    above.
27   [Dkt. 226-2 at p. 4].
28                        PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                     Case No.: 3:18-cv-02300-WHA
                                                 Page 3
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 4 of 10




1
            On October 15, 2020, Class Counsel filed a mandatory report accounting for the
2
     settlement claims as of October 9, 2020. [Dkt. 255]. Samsung’s counsel on October 9, 2020,
3
     represented that “SEA has confirmed that zero consumers have requested relief under the
4
5    settlement to date.” [Dkt. 255-2].

6           To date, Class Counsel is specifically aware of two Settlement Class Members who
7
     requested relief from Samsung. Evidencing the cavalier treatment of the Settlement by Samsung,
8
     even the named Class Representative, Crystal Hardin, could not secure her benefit guaranteed
9
     by its terms. Separately, a Class Member unnamed in the litigation, but contemplated under the
10
11   Settlement, attempted to secure relief under the Settlement with an experience like Ms. Hardin’s.

12   Both Settlement Class Members complied with the terms of the Settlement. (See Declaration of
13
     Crystal Hardin and Declaration of Barry Glickman).
14
            Class Counsel now seeks an order to show cause why sanctions should not be imposed
15
     upon SEA and SEC for failure to implement the Settlement.
16
17                                           ARGUMENT

18          I.       This Court Retained Jurisdiction to Enforce the Settlement.
19
            A district court retains jurisdiction to enforce its judgments. Hook v. State of Arizona,
20
     Dep't of Corrections, 972 F.2d 1012, 1014 (9th Cir.1992). Further, District courts have the
21
     “jurisdiction to resolve the dispute as to whether [a defendant] complied with the terms of the
22
23   settlement.” Salimi v. BMW Fin. Servs. NA, LLC, No. 12-CV-01754-JSW, 2017 WL 4570367,

24   at *6 (N.D. Cal. Sept. 29, 2017) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
25
     375, 381-82 (1994)).
26
27
28                          PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                       Case No.: 3:18-cv-02300-WHA
                                                   Page 4
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 5 of 10




             Jurisdiction exists, here, because the parties agreed to the continued jurisdiction of this
1
2    Court and a statement of continued jurisdiction was set forth explicitly in the Settlement

3    Agreement 1 and Final Judgment2. Federal Rule of Civil Procedure 70(e) provides that a
4
     judgment may be enforced for noncompliance with a specific act by holding that party in
5
     contempt.
6
                     Rule 70. Enforcing a Judgment for a Specific Act
7
8                    (a) Party’s Failure to Act; Ordering Another to Act. If a judgment requires a party
             to convey land, to deliver a deed or other document, or to perform any other specific act
9            and the party fails to comply within the time specified, the court may order the act to be
             done- at the disobedient party’s expense- by another person appointed by the court. When
10
             done, the act has the same effect as if done by the party.
11                   ***

12                 (e) Holding in Contempt. The court may also hold the disobedient party in
             contempt.
13
14           District courts in this Circuit have frequently issued contempt orders against the party for

15   failure to comply with an express term of an order, consent decree, or judgment. Because the
16
     Court, in its Final Judgment, reserved jurisdiction to enforce the Settlement Agreement and make
17
     orders in furtherance of that power, the Court has the power to issue an order against Samsung
18
     for contempt.
19
20
21
22   1
       The Second Amended Settlement Agreement Provides: “The United States District Court for the
23   Northern District of California shall retain jurisdiction with respect to implementation and enforcement of
     the terms of this Agreement, and all Parties to this Agreement submit to the jurisdiction of the Court for
24   purposes of implementing and enforcing the settlement embodied in this Agreement.” [Dkt. 226-2 at p.
     16]
25   2
       “Without affecting the finality of this Judgment in any way, this Court retains jurisdiction
     over (a) implementation of the Settlement and the terms of the Agreement; (b) distribution of the
26
     Settlement to the Class, Class Counsel, and the Class Representative; and (c) all other proceedings related
27   to the implementation, interpretation, administration, consummation, and enforcement of the terms of the
     Agreement and the Settlement.” [Dkt. 254].
28                          PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                            Case No.: 3:18-cv-02300-WHA
                                                         Page 5
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 6 of 10




             II.     Plaintiff Crystal Hardin and Movant Barry Glickman Have Standing.
1
2            Crystal Hardin is a named plaintiff and has standing to bring this Motion. Barry Glickman has

3    standing to seek relief because he is a Settlement Class Member or intended third party beneficiaries
4    under the Settlement Agreement. Because Mr. Glickman is a third party beneficiary of the Settlement
5
     Agreement, he may seek to enforce that agreement pursuant to Federal Rule of Civil Procedure 71.
6
                     Rule 71. Enforcing Relief for or Against a Nonparty
7
                     When an order grants relief for a nonparty or may be enforced against a nonparty, the
8                    procedure for enforcing the order is the same as for a party.
9
             Third party beneficiaries have standing to enforce a settlement agreement or a consent decree.
10
     See Hook, 972 F.2d at 1014 (holding that intended third party beneficiaries of a consent decree have
11
     standing to enforce that decree because “[co]ntract principles are generally applicable in our analysis
12
13   of consent decrees, provided contract analysis does not undermine the judicial character of the

14   decree.”).

15           Under California law “A third party qualifies as a beneficiary under a contract if the parties
16   intended to benefit the third party and the terms of the contract make that intent evident.” Karo v.
17
     San Diego Symphony Orchestra Ass'n., 762 F.2d 819, 821–22 (9th Cir.1985). California Civil Code
18
     section 1559 provides that a “contract made expressly for the benefit of a third person may be
19
     enforced by him at any time before the parties thereto rescind it.” A third party beneficiary to a
20
21   contract generally has standing to enforce the contract. Goonewardene v. ADP, LLC, 6 Cal.5th 817,

22   826–27 (2019); see Cal. Civ. Code §1559. For a third party to have standing, the express provisions

23   of the contract and the relevant factual circumstances under which the contract was agreed to must
24
     establish that (1) the third party would in fact benefit from the contract, (2) a motivating purpose of
25
     the contracting parties was to provide a benefit to the third party, and (3) permitting a third party to
26
     bring its own breach-of-contract action against a contracting party is consistent with the objectives
27
28                         PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                      Case No.: 3:18-cv-02300-WHA
                                                  Page 6
              Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 7 of 10




     of the contract and the reasonable expectations of the contracting parties. Goonewardene, 6 Cal.5th
1
2    at 829–30.

3             There is no doubt that Mr. Glickman is a third party beneficiary under both Ninth Circuit

4    precedent and California law. The Settlement Agreement is a classwide settlement – that was to
5
     benefit all members of the Settlement Class. See Salimi v. BMW Fin. Servs. NA, LLC, 2017 WL
6
     4570367, at *6 (N.D. Cal. Sept. 29, 2017) (holding that class members have standing to enforce a
7
     settlement to uphold their benefit of the bargain).
8
              III.   Samsung is in violation of the Settlement.
9
10            In entering into a good faith settlement with a multi-billion-dollar electronics company,

11   Class Counsel relied on Samsung to manage its internal affairs such that Settlement Class
12
     Members could reasonably achieve relief. After receiving fact specific information from Class
13
     Representative, Crystal Hardin, and a Settlement Class Member, Barry Glickman; Class Counsel
14
     deemed it necessary to appropriately bring this matter before the Court. Samsung failed to treat
15
16   this Settlement with any priority, continuing its lackadaisical regard for the provisions of the

17   Song Beverly Act giving rise to these claims. While Class Counsel has acknowledged the
18
     number of claims under these specific models would likely be modest – the relief secured is not
19
     inconsequential. The Settlement Class Members have a legal right to enforcement of the
20
     Settlement Agreement. The clock is ticking in making a claim under this Settlement. Any
21
22   potential Settlement Class Member that is wrongfully turned away, misinformed, or ignored by

23   Samsung; suffers actual prejudice with time continuing to run their legal standing to make a
24
     claim.
25
              Both Ms. Hardin and Mr. Glickman undertook multiple calls to Samsung and were met
26
     with Samsung’s web of call shuffling and unfulfilled promises of returned calls. From both
27
28                         PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                      Case No.: 3:18-cv-02300-WHA
                                                  Page 7
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 8 of 10




     accounts, Samsung employees, while polite when speaking with claimants, appeared essentially
1
2    clueless to the availability of relief. Providing a model number did not help. Samsung, through

3    its employees or representatives, told Ms. Hardin that there were no such claims for her identified
4
     model number. See Declaration of Crystal Hardin ¶10. Samsung, through its employees or
5
     representatives, told Mr. Glickman that his television (based on the model number) was too old
6
     and had no value. See Declaration of Barry Glickman ¶6. That Samsung through its employees
7
8    or representatives did not process the information in a manner consistent with the Order of this

9    Court demands accountability.        That Claimants received false misinformation deserves
10
     sanctions. How could this type of communication not create a chilling effect on any Settlement
11
     Class Member who attempts recovery under the Settlement? How can anyone be sure that others,
12
     unidentified by Samsung and who have not reached out to Class Counsel, did not receive similar
13
14   false misinformation?

15          Samsung did not put into effect a mechanism to assure accountability in the processing
16
     of Class Member claims. Plaintiff and Movant request the Court to order Samsung to show cause
17
     why sanctions should not be imposed against Samsung for failure to comply with the Settlement.
18
            IV.     Movants Have Provided Clear and Convincing Evidence that Samsung Is
19
                    In Contempt of Court.
20
            Courts have “inherent power to enforce compliance with their lawful orders through civil
21
     contempt.” Spallone v. United States, 493 U.S. 265, 276 (1990), quoting Shillitani v. United
22
23   States, 384 U.S. 364, 370 (1966). The Court may issue a contempt order if a party “(1) [ ] violated

24   the court order, (2) beyond substantial compliance, (3) not based on a good faith and reasonable
25
     interpretation of the order, (4) by clear and convincing evidence.” In re Dual-Deck Video
26
     Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). A District Court “has wide
27
28                        PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                     Case No.: 3:18-cv-02300-WHA
                                                 Page 8
             Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 9 of 10




     latitude in determining whether there has been a contemptuous def[ianc]e of its order.” Stone v.
1
2    City and County of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992), as amended on denial of

3    reh’g (Aug. 25, 1992) (internal quotation marks omitted). The moving party must demonstrate
4
     by clear and convincing evidence that the alleged contemnor violated “a specific and definite
5
     order of the court.” Id. at 856 n.9. The burden then shifts to the opposing party to demonstrate
6
     that “they took every reasonable step to comply.” Id. The contempt “need not be willful, and
7
8    there is no good faith exception to the requirement of obedience to a court order.” In re Dual-

9    Deck, 10 F.3d at 695.
10
            In this context, contempt consists of disobedience of the Settlement Agreement approved
11
     by Court order “by failure to take all reasonable steps within the party’s power to comply.” Id.;
12
     see also Lasar v. Ford Motor Co., 399 F.3d 1101, 1118 (9th Cir. 2005) (“‘[t]he power to punish
13
14   for contempt is inherent in all courts’”) (quoting Ex parte Robinson, 86 U.S. 505, 510 (1873)).

15   Samsung has violated, and likely continues to violate, the Settlement Agreement without
16
     substantial justification. Under the Settlement Agreement, Samsung agreed to provide the
17
     negotiated relief to Settlement Class Members. That has not happened.
18
                                            CONCLUSION
19
20          For the foregoing reasons, Plaintiff and Movant request that this Court enter an Order for

21   Samsung to show cause why sanctions should not be imposed against them for failure to comply
22
     with the Settlement and any such further relief the Court deems just and proper.
23
24
25
26
27
28                        PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                     Case No.: 3:18-cv-02300-WHA
                                                 Page 9
            Case 3:18-cv-02300-WHA Document 256 Filed 10/26/20 Page 10 of 10




     Respectfully submitted this 26th day of October 2020.
1
2                                                        Paul S. Rothstein
                                                         By: /s/ Paul S. Rothstein
3                                                        (admitted pro hac vice)
                                                         626 N.E. 1st Street
4
                                                         Gainesville, FL 32601
5                                                        Tel: (352) 376-7650
                                                         Fax: (352) 374-7133
6                                                        Email: psr@rothsteinforjustice.com
7
                                                         Alan J. Sherwood, SB#118330
8                                                        Law Offices of Alan J. Sherwood
                                                         26755 Contessa Street
9                                                        Hayward, CA 94545
                                                         alansherwood@earthlink.net
10
                                                         (510) 409-6199
11
                                                         Attorneys for the Plaintiff and the
12                                                       Settlement Class
13
14                                  CERTIFICATE OF SERVICE

15           I hereby certify that on the 26th day of October 2020, the foregoing PLAINTIFF’S
     NOTICE OF MOTION AND MOTION FOR ORDER TO SHOW CAUSE WHY
16
     SANCTIONS SHOULD NOT BE IMPOSED AGAINST SAMSUNG ELECTRONICS
17   AMERICA, INC. AND SAMSUNG ELECTRONICS CO. LTD. and a copy of has been served
     on all Parties required to be served by electronically filing with the Clerk of the Court of the
18   U.S., District Court for the Northern District of California, San Francisco Division, by using
     the CM/ECF system.
19
20                                                       /s/ Paul S. Rothstein
                                                         Paul S. Rothstein
21
22
23
24
25
26
27
28                       PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE
                                    Case No.: 3:18-cv-02300-WHA
                                               Page 10
